DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 60-79, filed June 3, 2019 are pending and are the subject of the present Official action. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 73 describes a patient with “NYHA class II or NYHA class III heart failure”. Claim 73 is improper for reciting “NYHA”, which is a term under trademark from the New York Hear Association. Identification by scientific or other explanatory language is necessary since the relationship between a trademarked disease classification and the disease it identifies may change from time to time and is thus considered indefinite, uncertain and arbitrary, see MPEP 608.01(v). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 60-76 and 78-79 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abbot et al. US 2011/0250182 A1. 07/08/2004 (hereinafter Abbot).
Claim 60 describes a method of treating non-ischemic heart failure, comprising administering a composition comprising mesenchymal stem cells (MSCs) that have been grown exclusively under low oxygen, wherein administering said composition treats non-ischemic heart failure in said patient. Claim 61 states that the MSCs are administered systemically. Claim 62 states that the MSCs are administered to intravenously. Claim 63 and 64 state that the MSCs are grown under low oxygen conditions for at least five passages and five passages, respectively. Claim 65 states that the MSCs are grown in 5% oxygen. Claims 66 and 67 state that the MSCs are grown in low serum medium comprising about 5% serum. Claim 68 describe the MSCs as allogeneic with respect to said patient. Claim 69 describe the MSCs as being bone marrow derived. Claim 70 and 71 describe the composition of claim 60 as being free of at least one of CD19+ cells, CD45+ cells, and CD 14+ cells and containing less than about 2% HLA-DR+ cells, respectively. 
Abbot describes methods and compositions for treating circulatory system disorders using stem cells (Abbot, abstract and para 0004). Abbot describes the circulatory system disorders in section 5.1.1 and specifically mentions an embodiment where the cardiomyopathy is nonischemic in nature (Abbot, para 0069). Abbots invention focuses on the use of placental stem cells but discloses an embodiment where bone derived MSCs are cultured, grown over multiple passages and co-administered with placental cells for treatment (Abbot, para 0021 and claim 11). Furthermore, Abbot describes culturing the placental cells in a hypoxic low oxygen environment which is less than 5% O2 (Abbot, para 0094). Abbot describes the systematic intravenous administration of placental cells via intravenous infusion (Abbot, para 0257) thus anticipating claim 61 and 62. Abbot describes culturing the bone derived MSCs over multiple passages (Abbot, para 0021) and specifically states that the placental cells have been passaged “5 times” or “more than 15 times” (Abbot, para 0261). Abbot discloses the use of low serum culturing conditions and specifically mentions 2% fetal calf serum (Abbot, para 0021) and 1-15% human serum albumin (Abbot, para 0277). Abbot discloses the use of both allogenic and autologous cell populations (Abbot, para 0234). .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-79 are rejected under 35 U.S.C. 103 as being unpatentable over Abbot (supra) as applied to claims 60-76 and 78-79 in further view of Epstein et al. US 2004/0131601 A1. 07/08/2004 (hereinafter Epstein). 
A description of claims 60-76 and 78-79 can be found above. Claim 77 describes the administered dose of MSCs as about 1.5x106 MSCs/kg.
Abbot describes the individual dose as ranging from about 1 million to about 50 million cells per mL, comprising between 106 and 1010 cells per treatment (Abbot, para 0242). Although this is roughly on the same order of magnitude as the administration dose described in claim 77, Abbot does not expressly teach administering about 1.5x106 MSCs/kg.
Epstein discloses a method for promoting angiogenesis through the introduction of bone marrow derived MSCs cultured in a low oxygen environment (00125, 0127, claim 37). Epstein recites a specific embodiment of 5% oxygen saturation (0027).Epstein further describes the effective amount and dose in para 123 and specifically states that a total number of cells on the order of 107 to 5x108 can be used. 
It would have been obvious for one of ordinary skill in the art to use the bone marrow-derived MSCs and treatment dose described by Epstein with the treatment methods outlined by Abbot. Abbot presents evidence that placental cells and bone derived MSCs can be used in combination for treating non-ischemic heart failure. Abbots disclosure alone encompasses the use of bone derived MSCs cultured in a low oxygen environment for the treatment of non-ischemic heart failure. This statement is further supported by Epstein where its shown that bone marrow derived MSCs cultured in a low oxygen environment are useful for treating a variety of myocardial disorders, giving one skilled in the art a reasonable expectation of success since this was a known treatment. One skilled in the art would have been motivated to use bone derived MSCs alone since they are more readily available than placental cells for therapy and may yield better clinical outcomes. With regards to the administration dose, both Epstein and Abbot teach similar treatment ranges of 107 - 108 and 106 - 1010 cells per treatment, respectively. It In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, since both Epstein and Abbot are concerned with treating the same set of diseases, it would have been obvious to one skilled in the art to use marrow derived MSCs alone according to the methods and treatment protocols outlined by Abbot with a reasonable expectation of sucsess. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633